UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6555


CHESTER C. GRIFFITHS,

                Plaintiff - Appellant,

          v.

MR. HUGHES, United States Marshal,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-01657-JFM)


Submitted:   June 24, 2010                    Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester C. Griffiths, Appellant Pro Se. Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chester   C.    Griffiths    appeals    the   district   court’s

order denying relief on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388   (1971).    We   have   reviewed   the    record   and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Griffiths v. Hughes, No. 1:09-cv-01657-

JFM (D. Md. Mar. 26, 2010).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                     2